MEMORANDUM ***
Blanca Estela Campos and David Esteban Campos-Vega, natives and citizens of Mexico, petition pro se for review of an order of the Board of Immigration Appeals (“BIA”) denying their motion to reopen. We dismiss the petition for review.
The evidence petitioners presented with this motion to reopen concerned the same basic hardship grounds as their application for cancellation of removal. See Fernandez v. Gonzales, 439 F.3d 592, 602-03 (9th Cir.2006). We, therefore, lack jurisdiction to review the BIA’s discretionary determination that the evidence was insufficient to establish a prima facie case of hardship. See id. at 601 (holding that if “the BIA determines that a motion to reopen proceedings in which there has already been an unreviewable discretionary determination concerning a statutory prerequisite to relief does not make out a prima facie case for that relief,” 8 U.S.C. § 1252(a)(2)(B)® bars this court from revisiting the merits). PETITION FOR REVIEW DISMISSED.

 •p¡1js disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.